Citation Nr: 0405344	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-20 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served in the Army National Guard and Reserve, 
with an initial period of active duty for training from 
August 1961 to February 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision that determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.  In September 2003, a hearing was conducted 
before the Board sitting at the RO.


FINDINGS OF FACT

In an unappealed May 1996 decision, the RO denied a claim for 
service connection for bilateral hearing loss.  Evidence 
received since the May 1996 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for bilateral 
hearing loss, and the May 1996 RO decision remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, and the 
statement of the case, the claimant has been notified with 
regard to the evidence necessary to reopen and substantiate 
his claim for service connection for bilateral hearing loss.  
He has been informed of his and the VA's respective duties to 
obtain evidence.  In June 2002, the RO sent correspondence to 
the claimant informing him of his rights and responsibilities 
under the Veterans Claims Assistance Act of 2000.  The letter 
informed him of the evidence needed to substantiate his 
claim, and indicated that the VA would assist him in 
obtaining any pertinent evidence he would identify.  In June 
2003, the RO sent him a letter informing him of the status of 
his claim, identifying the evidence that had been received in 
support of his claim, and offering to obtain any evidence 
that he informs the VA of and provides any necessary release 
for.  The RO has obtained all treatment records identified by 
the claimant, and in September 2003 he submitted some 
additional evidence and waived RO consideration of such 
evidence.  A VA examination is not warranted until a 
previously denied claim has been reopened by new and material 
evidence.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The former serviceman's claim for service connection for 
hearing loss was previously denied by the RO in a May 1996 
rating decision.  He did not appeal, and such decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant application to reopen, which 
was dated in April 2002 and received by the RO in May 2002.  
66 Fed. Reg. 45620 (2001).  

The claimant served in the Army National Guard and Reserve.  
He had his initial period of active duty for training from 
August 1961 to February 1962.  He thereafter had the usual 
periods of active duty for training (typically annual 
training for about two weeks) and the usual periods of 
inactive duty training (typically monthly weekend drill).  He 
was discharged from the Nationial Guard in July 1965, and 
then was in the Reserve until being discharged from there in 
June 1967.  

At the time of the May 1996 RO decision, there was evidence 
of hearing loss during the time the claimant was a member of 
the Army Reserve.  Specifically, hearing loss of the right 
ear was found on quadrennial examination in March 1967.  An 
April 1967 consultation report noted findings of a moderate 
sensorineural hearing loss on the right, etiology unknown.  
Although the claimant was in Reserve status at that time, the 
evidence did not show the hearing loss began during or was 
aggravated by a specific period of active duty for training.  
Post-service medical records, dated in 1995, were also 
considered by the RO at the time of its May 1996 decision.  
These records noted current bilateral hearing loss and that 
the claimant gave a history of ear problems since his 
military service in 1961.  The RO's May 1996 decision noted 
there was no evidence to relate the hearing loss to a 
specific period of active duty for training.

In support of his present application to reopen the claim, 
the appellant has submitted statements and testimony claiming 
that his hearing loss began during a period of active duty 
for training.  He attributes this condition to his service 
noise exposure while on the rifle range and while operating 
heavy machinery.  This contention is cumulative and redundant 
of his prior allegation, and thus not new evidence.  Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).  It is not 
material evidence since it does not raise a reasonable 
possibility of substantiating the claim.  

In addition to his statements, the claimant has submitted 
copies of medical records from when he was in the Army 
Reserve.  These documents are, however, duplicates of 
evidence already received and considered by the RO in 
evaluating the claim in May 1996.  As such, this evidence is 
not new.

The claimant has also submitted VA medical treatment records 
dated in 2002 and 2003.  Most of these concern disorders 
other than hearing loss.  A July 2003 audiology evaluation 
shows a bilateral hearing loss disability, and notes the 
claimant gave a history of progressive hearing loss secondary 
to many years of noise exposure in the military (rifle fire), 
in his occupation (heavy equipment and auto mechanic), and in 
recreation (hunting).  Later in 2003, he was fitted for 
hearing aids.  These medical records do not link current 
hearing loss with a particular period of active duty for 
training, and thus they do not raise a reasonable possibility 
of substantiating the claim for service connection.  38 
C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the May 1996 RO decision which denied 
the claim for service connection for bilateral hearing loss.  
Thus, the claim has not been reopened, and the May 1996 RO 
decision remains final.






ORDER


The application to reopen the claim for service connection 
for bilateral hearing loss is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



